                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTIAN SMITH,                       :
              Plaintiff,               :      1:19-cv-0700
                                       :
      v.                               :      Hon. John E. Jones III
                                       :
JOHN WETZEL AND VINCENT                :
MOONEY,                                :
             Defendants.               :

                                   ORDER

                                May 15, 2019

      NOW THEREFORE, upon consideration of Plaintiff’s complaint (Doc. 1-2)

and motion (Doc. 2) to stay, and for the reasons set forth in the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.     Plaintiff’s motion (Doc. 2) to stay is DENIED.

      2.     Plaintiff’s complaint (Doc. 1-2) is DISMISSED pursuant to 28 U.S.C.
             §1915A(a), (b)(1), and 42 U.S.C. § 1997e, without prejudice to
             Plaintiff’s right to file a new action upon completion of exhaustion of
             the administrative remedy process.

      3.     The Clerk of Court is directed to CLOSE this case.


                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
